UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A AMENDMENT NO. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-33215 CASPIAN SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 87-0617371 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 257 East 200 South, Suite 490 Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 746-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes þNoo Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller public company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes oNoþ As of August 12, 2011, the registrant had 52,213,757 shares of common stock, par value $0.001, issued and outstanding. CASPIAN SERVICES, INC. EXPLANATORY NOTE The sole purpose of this Amendment No.1 to our Quarterly Report on Form 10-Q for the quarterly period ended June30, 2011 as filed with the Securities and Exchange Commission on August15, 2011 (the “Form 10-Q”) is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No.1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. PART II - OTHER INFORMATION Item 6.Exhibits Exhibits.The following exhibits are included as part of this report: Exhibit No. Description of Exhibit Exhibit 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes Oxley Act of 2002* Exhibit 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Exhibit 32.1 Certification Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002* Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002* Exhibit 101.INS XBRL Instance Document** Exhibit 101.SCH XBRL Taxonomy Extension Schema Document** Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** Exhibit 101.DEF XBRL Taxonomy Definition Linkbase Dcoument** Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document** Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** *These exhibits were previously included in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed on August 15, 2011. **Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CASPIAN SERVICES, INC. Date: September 6, 2011 By: /s/ Alexey Kotov Alexey Kotov Chief Executive Officer Date: September 6, 2011 By: /s/ Indira Kalieva Indira Kalieva Chief Financial Officer 3
